DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 02/07/2022.
Claims 1-13 are pending.
Claims 1 and 5 are amended.
Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered, but they are not persuasive.
Applicant’s arguments are primarily focused on that the applied prior art does not teach “determining correlations between changes in measured values of individual devices over time and changes in power consumption of the individual devices over time, as recited in claim 1.” 
	To support said statement, Applicant states in pages 5 and 6 of the arguments that: 

    PNG
    media_image1.png
    380
    615
    media_image1.png
    Greyscale

	Regarding the main reference by Yamada, Applicant states on page 6 that:

    PNG
    media_image2.png
    486
    623
    media_image2.png
    Greyscale

	
The Examiner respectfully disagrees. 
The Examiner will first address Applicant’s argument regarding the citations directed to a computer simulation and modeled system. A cited reference need not explicitly state or use the claim language from the application. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123.
It is further noted that the office action explicitly states that the Examiner cites particular citations in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	To that end, the Examiner notes that the computer simulation/model is essentially a representation of a determined correlation between measured values (e.g. Temperature) and power consumption of devices. Furthermore, it is noted that the paragraphs and figures cited must be taken within the context of the entire reference. The first context is that Yamada is directed to a control system that realizes cooperated and coordinated operation of a plurality of appliances while maintaining operations of the electric appliances (see P1 and P22-23, Yamada). The importance of this context is that Yamada is not merely concerned with a computer simulation, but rather arriving at the determination of the coordinated control. As stated above, the simulations are a representation of said determination, which is based on actual devices to be implemented on actual devices. Additionally, of greater importance, is the context of the basis from which the cited figures and paragraph are arrived at. Particularly, the system includes capturing of environmental time dependent values, such as temperature, by a sensor over time (see P24-25, 37, 40, 92, 111, 136, 304, 327, etc., Yamada) and power consumption with the combination of Yamada and Rada (see P304, P25, 32, 254, 325-327, 302, Yamada;  P23, 64, Rada). Environmental values, such as temperature, used for control are captured during operation, as clearly seen by the above noted paragraphs of Yamada. The power consumption, especially for devices with more complex consumption signatures are also captured during operation as seen from the paragraphs in Yamada and Rada, so as to determine their signatures. As stated above, the figures cited in Yamada represent a determined correlation between the changes in the measured values, in this case temperature, and power consumption over time in the form of the duty cycle applied such that the devices are controlled in a coordinated manner to minimize peak consumption (see P136-137 and P248). Furthermore, it is noted that the lowest determined duty cycle provides the lowest peak power consumption of the coordinated control, with the implication said duty cycle is to be applied for the coordinated control of the appliances.  Of note, the duty cycle is the value that is a correlation between the measured (e.g. temperature) value used for control and the power consumption of the devices. Finally, it needs to be noted that the instant specification is lacking in details on the manner in which correlation is determined or the specifics of the correlations or the changes. Applicants arguments imply that the changes in the claims are specific delta changes as in subtractions, but the instant specification never uses any specific functions or mathematical expressions for the consumption, measured values, or the determination of correlation. As such, broadest reasonable interpretation applied to these elements. 
For these reasons the rejection is maintained.  

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No.2013/0131883 to Yamada, (hereinafter Yamada), in view of US Patent Publication No. 2011/0251807 to Rada et al., (hereinafter Rada).


Regarding claim 1, Yamada teaches a method for operating electrical devices, comprising: 
capturing power consumptions of the electrical devices (Power consumption of electrical appliances, see P25, P32, P38, Fig. 9, fig. 40, p44, 245, Yamada), assigning captured power consumptions to the electrical devices individually (Power consumption for each of several electrical appliances, see P25, P32, 142, Fig. 9, fig. 40, p44, 254, Yamada), and wherein a desired result of operation of at least some of the electrical devices is achieved (At least one desired result, such as a result of reducing total peak consumption or setting a temperature, see P94, 97, 91, Fig. 30-31, P134-135 Yamada ) by virtue of at least a first control instance of the at least a first of the electrical devices, the operation of which contributes to achieve the desired result  (A first appliance is operated in such a manner so as to contribute to achieving a desired result, such as reducing a peak total power consumption, see P94, 97, Yamada), and a second control instance of at least a second of the electrical devices, the operation of which likewise contributes to achieve the desired result (A second appliance among a plurality of appliances is operated in such a manner so as to contribute to achieving a desired result, such as reducing a peak total power consumption, see P94, 97, Yamada), being operated in mutually coordinated fashion (At least two appliances operated in coordination to mutually achieve a at least one desired result, see P94, 97, Yamada), capturing measured values from measured value transmitters individually, wherein the measured value transmitters record results that are achieved by operating the electrical devices (Measured values captured from individual sensors related to operation of individual appliances, see P92, P111, Fig. 30 and 31, Yamada), determining correlations between changes in the individual measured values of the measured value transmitters over time and changes in the power consumptions of the electrical devices individually over time (Correlations are determined, such as a time relationships in the form of adjusting duty ratio over time, and which relate appliances in time through parameter such as between temperatures and power consumptions for individual appliances, see Fig. 30 and 31, P134-135, 248, Yamada), and wherein the desired result is selected from a subgroup of results which are recorded by the measured value transmitters and for which a correlation between changes in the measured values from at least one of the measured value transmitters over time and changes in power consumption of at least two of the electrical devices over time reach a first predetermined minimum correlation value (A desired result, such as of reducing total peak consumption, is selected among a group of results of lowering total peak consumption for a group of appliances, and for which a measured value, such as temperature is recorded. Wherein a result is obtained where a time relation (i.e. correlation), such as duty ratio, reaches a steady state minimum value (i.e. 0.25) with a minimized total peak consumption, see Fig. 30 and 31, P248-249, P134-135, Yamada).
	Although Yamada implies monitoring power consumption, Yamada does not explicitly state that power consumption is monitored. 
However, Rada from the same or similar field of energy consumption and correlating of non-electrical values, more explicitly teaches monitoring of energy consumption (Monitoring consumption of devices, see P23, Fig, 1B, P64, Rada)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the coordinated control as described by Yamada and incorporating a monitoring of consumption, as taught by Rada.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user and a system with detailed information that permits analysis and trend analysis of consumption (see P23, Fig, 1B, P64, Rada).



Regarding claim 2, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 	
Yamada further teaches wherein dependencies of determined correlations between changes in a measured values of individual measured value transmitters over time and changes in power consumptions of individual electrical devices over time on the measured values of other measured value transmitters are determined and taken into consideration in achieving the desired result (Individual temperature dependencies are considered in the determined time relationships so as to achieve desired result of temperature control and total peak power reduction, see P91-97, Figs 30 and 31, p248-49, P134-35, Yamada).


Regarding claim 3, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yamada further teaches wherein correlations between changes in measured values of an individual measured value transmitters over time and changes in a power consumptions of individual electrical devices over time are used to infer an association of one or more of the individual measured value transmitters with one or more of the individual electrical devices (Correlations of measured data and waveforms allow inferring an association of a measured data to an individual device, such as determining an air conditioner appliance, see P326-327, Yamada).
	It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the coordinated control as described by Yamada and incorporating inferring an association based on data, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to more confidently determine an property of a device that is not directly attainable (see P326-327, Yamada). 


Regarding claim 4, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yamada further teaches wherein correlations between changes in the measured values of individual measured value transmitters over time and changes in power consumptions of individual electrical devices over time are used to infer a type of individual measured value transmitters and/or a type of results recorded by the individual measured value transmitters (Correlations between temperature and consumption are used to infer the type of coordination time results of the individual appliances at steady state, see Fig. 30-31, P248-51, Yamada).



Regarding claim 5, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yamada further teaches wherein the central determination of the correlations between changes in the measured values of the individual measured value transmitters over time and changes in the power consumptions of the individual electrical devices over time involves only such changes in the measured values of the individual measured value transmitters over time as keep to a predetermined minimum time delay and/or a predetermined maximum time delay in comparison with the changes in the power consumptions over time being taken into consideration (Time relation correlations between power consumption and temperature values involve such duty cycles that keep on off times (i.e delays) of appliances to predetermined minimum duty cycles times, such as 0.25, compared to changes of consumption, see P248-49, Fig. 30, Yamada).
	Alternatively, Rada further teaches wherein a central determination of the correlations between changes in a measured values of individual measured value transmitters over time and changes in power consumptions of individual electrical devices over time involves only such changes in the measured values of the individual measured value transmitters over time as keep to a predetermined minimum time delay and/or a predetermined maximum time delay in comparison with the changes in the power consumptions over time being taken into consideration (A correlation window is considered that has a maximum and/or minimum time delay, see P172, Rada. p11 instant pre-grant specification)
	It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the coordinated control as described by Yamada and incorporating a limited (ie. Max/min) processing window for correlation, as taught by Rada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce delays of samples when performing a correlation and/or reduce false triggers (see P172, Rada). 


Regarding claim 6, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yamada further teaches wherein determined correlations between changes in measured values of individual measured value transmitters over time and changes in power consumptions of the individual electrical devices over time are monitored over time for changes (Changes in a value are monitored over time for appliances and encompass changes of the monitored values, such as temperature, see P92, Figs. 30-31, Yamada).



Regarding claim 7, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Rada further teaches further comprising outputting an inspection suggestion for a respective individual electrical device if changes reach a predetermined level of significance (A recommendation for repair inspection based on data analysis with the implication that data signifies that such an action merits the recommendation, see P182, Rada)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the coordinated control as described by Yamada and incorporating a recommendation, as taught by Rada.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide device-specific alert so as to help a user address a potential issue with an appliance (see P182, Rada).


Regarding claim 8, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yamada further teaches wherein a desired result is selected from a subgroup of results that comprise a raising, a lowering or a setting of a temperature, a pressure and/or a reactive power (At least one desired result can be reducing a power or setting a temperature, see P94, 97, 91, Fig. 30-31, P134-135 Yamada Note: This is an field of use limitation and is not being given patentable weight. An intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight, see MPEP 2103(I)C).


Regarding claim 9, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yamada further teaches wherein determined correlations are entered into a graphical representation of electrical devices (Graphs of correlations represent appliance correlations, see Fig. 30, Fig. 31, Yamada).


Regarding claim 10, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Rada further teaches wherein capturing of power consumptions of electrical devices is performed continually (Monitoring consumption of devices on over time, see P23, Fig, 1B, P64, Rada)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the coordinated control as described by Yamada and incorporating a monitoring of consumption over time, as taught by Rada.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user and a system with detailed information that permits analysis and trend analysis of consumption (see P23, Fig, 1B, P64, Rada).



Regarding claim 11, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Rada further teaches wherein capturing of power consumptions of an electrical devices is performed centrally at a single location (Central control unit monitors energy consumption, see Fig. 1A, P23, Fig, 1B, P64, P13, Rada)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the coordinated control as described by Yamada and incorporating central monitoring of consumption, as taught by Rada.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the need for additional wiring when monitoring energy consumption by not requiring extra wiring (see P13, Fig. 1A, P23, Fig, 1B, P64, Rada).


Regarding claim 12, the combination of Yamada and Rada teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yamada further teaches wherein capturing of measured values from measured value transmitters is performed centrally at a single location (Central control unit for control and receiving sensor inputs, see P111, P1, P38, 130-131, Yamada).



Regarding claim 13, Yamada teaches an apparatus having a data input for connecting at least one power consumption signal (Power consumption of electrical appliances, see P25, P32, P38, Fig. 9, fig. 40, p44, 245, Yamada) and measured value transmitters (Measurement sensor input, see P111, Yamada) and a control input for controlling multiple electrical devices (Control of appliances, see P106, 110, Yamada), wherein the apparatus is configured to perform the method according to claim 1.
Claim 13 is further rejected on the same grounds as claim 1.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117